UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 1800 Hughes Landing Blvd. The Woodlands, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 214-0800 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At April 30, 2015, there were 18,883,949 shares outstanding of the issuer’s common stock, par value $0.01 per share. 1 STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 2 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Receivables from and equity in construction joint ventures Other current assets Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt Income taxes payable - Accrued compensation Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Member’s interest subject to mandatory redemption and undistributed earnings Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 8) Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued - - Common stock, par value $0.01 per share; 28,000,000 shares authorized, 18,894,183 and 18,802,679 shares issued Additional paid in capital Retained deficit (89,090 ) (72,098 ) Accumulated other comprehensive loss (59 ) (101 ) Total Sterling common stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of revenues (124,518 ) (126,669 ) Gross (loss) profit (6,836 ) General and administrative expenses (11,603 ) (8,484 ) Other operating income, net Operating (loss) income (16,678 ) Interest income Interest expense (382 ) (319 ) (Loss) income before income taxes and earnings attributable to noncontrolling owners’ interests (16,697 ) Income tax expense (3 ) - Net (loss) income (16,700 ) Noncontrolling owners’ interests in earnings of subsidiaries (292 ) (275 ) Net (loss) income attributable to Sterling common stockholders $ ) $ Net (loss) earnings per share attributable to Sterling common stockholders: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Amounts in thousands) (Unaudited) Three Months Ended March 31, Net (loss) income attributable to Sterling common stockholders $ ) $ Net income attributable to noncontrolling interests included in equity Add / (deduct) other comprehensive income, net of tax: Realized loss (gain) from settlement of derivatives 50 (14 ) Change in the effective portion of unrealized loss in fair market value of derivatives (8 ) (76 ) Comprehensive (loss) income $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2015 (Amounts in thousands) (Unaudited) STERLING CONSTRUCTION COMPANY, INC. STOCKHOLDERS Common Stock Additional Paid in Retained Accumulated Other Comprehensive (Loss) Noncon-trolling Shares Amount Capital Deficit Income Interests Total Balance at January 1, 2015 $ $ $ ) $ ) $ $ Net (loss) income - - - (16,992 ) - (16,700 ) Other comprehensive income - 42 - 42 Issuance and amortization of restricted stock 1 - - - Other (38 ) - (183 ) - - - (183 ) Balance at March 31, 2015 $ $ $ ) $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net (loss) income attributable to Sterling common stockholders $ ) $ Plus: Noncontrolling owners’ interests in earnings of subsidiaries Net (loss) income (16,700 ) Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization Gain on disposal of property and equipment (759 ) (283 ) Stock-based compensation expense Changes in operating assets and liabilities: Contracts receivable (15,712 ) (1,100 ) Costs and estimated earnings in excess of billings on uncompleted contracts (7,067 ) Receivables from and equity in construction joint ventures (545 ) (5,078 ) Income tax receivable (87 ) Other current assets Accounts payable Billings in excess of costs and estimated earnings on uncompleted contracts (4,129 ) Accrued compensation and other liabilities (1,099 ) Member’s interest subject to mandatory redemption and undistributed earnings (679 ) Net cash used in operating activities (2,943 ) (12,182 ) Cash flows from investing activities: Additions to property and equipment (1,161 ) (2,283 ) Proceeds from sale of property and equipment Net cash provided by (used in) investing activities (23 ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility (69,672 ) (53,416 ) Distributions to noncontrolling interest owners - (994 ) Other (575 ) (248 ) Net cash (used in) provided by financing activities (4,407 ) Net decrease in cash and cash equivalents (5,647 ) (585 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $
